Citation Nr: 0947585	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder/cervical spine disability.

2.  Entitlement to service connection for a skin disability, 
claimed as a rash on the feet.

3.  Entitlement to service connection for fungus of the toes.  

4.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar sprain with degenerative 
disc disease.  

5.  Entitlement to a disability rating in excess of 10 
percent for left L5 radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California dated April 2006, June 2007, and November 2008.  
The first decision denied service connection for the 
disabilities indicated above; the second decision granted an 
increased disability rating of 40 percent for the Veteran's 
service-connected lumbar spine disability; the last decision 
granted a separate 10 percent disability rating for left L5 
radiculopathy as a manifestation of the Veteran's service-
connected lumbar spine disability.  

The Board has added the issue of entitlement to a disability 
rating in excess of 10 percent for left L5 radiculopathy as 
being on appeal.  A November 2008 rating decision assigned a 
separate 10 percent disability rating for the Veteran's left 
L5 radiculopathy as being a separate manifestation of the 
Veteran's service-connected lumbar spine disability.  The 
controlling regulations provide that when evaluating diseases 
and injuries of the spine, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  Accordingly, this issue is part of the 
Veteran's appeal for an increased rating for his service-
connected lumbar spine disability.  Moreover, he timely 
appealed this issue with a January 2009 notice of 
disagreement.  The RO issued a statement of the case in 
February 2009, and the Veteran's representative submitted a 
written statement dated May 2009, which may be viewed as a 
substantive appeal with respect to the Veteran's general 
assertions of warranting an increased rating for his back 
disabilities.  

The claim for service connection for a bilateral shoulder 
disability has been recharacterized to reflect the apparent 
intent of the veteran with respect to the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has not been accorded a VA Compensation and 
Pension examination with respect to his claim for service 
connection for a bilateral shoulder disability.  The Veteran 
asserts either that he injured his shoulders in combat during 
service, or that he has a shoulder disability secondary to 
his service-connected lumbar spine disability.  The evidence 
of record reveals that he served in combat.  While there is 
no current medical evidence of record indicating a shoulder 
disability, a July 2008 VA treatment record provides medical 
evidence of a cervical spine disability with symptoms of pain 
radiating into his shoulders.  Accordingly, the Veteran 
should be accorded a VA Compensation and Pension examination.  

The Veteran has also not been accorded a VA examination with 
respect to his claims for service connection for skin 
disabilities.  He has specifically asserted a claim for skin 
disabilities of the feet, which he describes as both a rash, 
and fungus of the feet and toes.  There is some evidence of 
treatment for skin disabilities during service, albeit not 
for skin disabilities of the feet.  There is also some 
limited evidence of a skin disability after service; a 
private medical record dated November 2000 indicates a rash 
of the legs.  Accordingly, he should also be accorded a 
Compensation and Pension examination with respect to these 
claimed disabilities.   

In September 2007, the most recent VA examination of the 
Veteran was conducted with respect to his claim for an 
increased rating for his service-connected lumbar spine 
disability.  The examination report indicates that the claims 
file was not available and not reviewed.  In addition, the 
Veteran asserts that his service-connected lumbar spine 
disability has increased in severity since this examination 
was conducted.  Accordingly, another examination is 
necessary.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from February 11, 
2009. 

2.  The Veteran should be accorded a spine 
examination for the purpose of rating his 
service-connected degenerative disc 
disease of the lumbar spine.  The report 
of examination should include a detailed 
account of all manifestations of service-
connected degenerative disc disease of the 
lumbosacral spine found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Range of motion testing of the 
thoracolumbar spine should be conducted 
and all results reported.  The examiner 
should provide a description of the 
effect, if any, of the Veteran's pain on 
the function and movement of his spine.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2009) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, the examiner should ascertain 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The claims folder and 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  During the VA spine examination above, 
the Veteran's shoulders and cervical spine 
should also be examined for service 
connection purposes.  The report of 
examination should include a detailed 
account of all manifestations of the 
neck/shoulder pain and cervical 
spine/shoulder disabilities found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate the current diagnosis of 
any cervical spine or shoulder disability.  
The examiner should express opinions as to 
the etiology of any cervical spine or 
shoulder disability diagnosed:

*	Is it at least as likely as not (50 
percent or greater probability) that any 
current cervical spine or shoulder 
disability diagnosed is related to active 
service, or to a blast injury during 
service, despite an absence of complaints 
of symptoms during service?
 
*	Is it at least as likely as not (50 
percent or greater probability) that any 
current cervical spine or shoulder 
disability is related to, or aggravated 
by, the Veteran's service-connected 
degenerative disc disease of the lumbar 
spine?   

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

4.  The Veteran should also be accorded a 
neurologic examination for the purpose of 
rating his service-connected left L5 
radiculopathy and any other neurologic 
abnormalities of his service-connected 
degenerative disc disease.  This may be 
done as part of the spine examination but 
the report of examination must include a 
detailed account of all manifestations of 
radiculopathy and other neurologic 
symptoms of the Veteran's degenerative 
disc disease of the lumbosacral spine.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examination report must 
include complete sensory and motor 
examination findings, as well as findings 
pertaining to the reflexes.  If neurologic 
symptoms related to the degenerative disc 
disease are present, the examiner is 
requested to indicate the nature of the 
symptoms (numbness, pain, incoordination, 
sensory loss, motor strength loss, etc.) 
as well as the approximate level of 
severity of the symptoms (mild, moderate, 
severe, complete paralysis).  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  The Veteran should be accorded an 
appropriate VA examination for skin 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of all skin disabilities 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate:

*	Does the Veteran have any current 
skin disability, including a rash of 
the feet and/or fungus of the toes?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current skin disability is 
related to the Veteran's active 
military service or the skin 
disabilities treated during service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  Following completion of the above, 
readjudicate the Veteran's claims.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

